EXHIBIT 10.2 EXHIBIT I TO REGULATION “S” SUBSCRIPTION AGREEMENT BETWEEN SINOCUBATE, INC., AND VIKING INVESTMENTS GROPU LLC, DATED JUNE 29, 2011 China Wood valuation Closing bid price for the past 10 days prior and including to June 29, 2011 June 29 $ 5.00 June 28 $ 4.75 June 27 June 24 June 23 No price June 22 No price June 21 No price June 20 $ 4.75 June 17 $ 4.75 June 16 No price Average $ 4.78 per share SinoCubate valuation Up until this filing, June 30, 2011, SinoCubate was classified as a shell company and for the past three years it has been sporadic trading activity in the stock only. The share price has been for the most part been between $ 0.20 and $ 0.30 per share. There were no trading activity in the stock between the dates of June 16 to June 29. Therefore, I believe the fair share price is $ 0.25 per share. Share exchange formula By using the above formula, I believe 100,000 shares of China Wood is worth $ 478,000 and each share of SinoCubate is worth $ 0.25 per share. 100,000 shares of China Wood are thereby equal to 1,912,000 new shares of SinoCubate. $ 4.78 x 100,000 1,912,000 $ 0.25 /s/ Tom Simeo Tom Simeo
